Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (‘557) taken in view of the UK Patent Application to Gai et al (GB2290811A).
	Smith et al discloses a method for inspecting a wellbore. The method includes inducing a transient pressure pulse in the wellbore via a transient pressure pulse generator (see col. 4, lines 59-70), measuring a pressure trace of the transient pressure pulse using a pressure sensor proximate to the transient pressure pulse generator (see col. 5, lines 39-43), measuring a returned signature reflection of the transient pressure pulse using a pressure sensor (see col. 5, lines 37-49), and comparing the pressure trace and the returned signature reflection to determine at least one of a type of flow barrier or a condition of the flow barrier (see col. 3, lines 8-11).  Further, it is noted on col. 10, lines 55-72 that the method remains in “continuous operation” which suggests more than one transient pressure pulse being induced and more than one pressure trace and returned signature reflection being measured.
Smith et al also discloses a system for inspecting a wellbore. The system includes a transient pressure pulse generator (27) configured to generate transient pressure pulses in the wellbore, pressure sensors (29, 30) configured to measure the pressure trace of the transient pressure pulses and returned signature reflections of the transient pressure pulses, respectively, and a computer system (40) in electronic communication with the pressure sensors and configured to analyze the transient pressure pulses and the returned signature reflections to determine at least one of a type of the flow barrier, a condition of the flow barrier, or a stability of the flow barrier (col. 3, lines 8-11).
	The difference between independent claims 1, 9 and 14 and Smith et al is the instant claims claim a single sensor for detecting the transient pressure trace and the returned signature reflection whereas Smith et al discloses separate sensors for detecting the transient pressure trace and the returned signature reflection.
Gai et al discloses a wellbore inspecting system and method and more particularly a system and method that uses a single sensor (7) for measuring both, a transient pressure trace (“as well as the arrival of the impulse directly from the generator”) and a returned signature reflection (“reflected impulse”, see page 8, lines 12-24).
In view of Gai et al, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method/system of Smith et al by substituting a single pressure sensor, as shown in Gai et al, for the dual sensors of Smith et al since such modification would entail a less cumbersome and complicated system/method.  Claims 1 and 14 are so rejected.
Per claims 2, 3, 10, 17 and 18, see plug 10 of Smith et al,
Per claims 4, 5 and 19, see Smith et al, liquid (14) interface.
Per claims 6, 11 and 20, see Smith et al, see col. 3, lines 16-18 and col. 13, lines 28-30.
Per claims 7, 8, 1, 13, 15 and 16, see Smith et al, Fig. 1.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl